                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

PERRY B. FAULKNER                                                                     PLAINTIFF

v.                             Case No. 4:18-cv-00353-KGB

TAB TOWNSELL, Individually,
LISA MABRY WILLIAMS, Individually, and
CITY OF CONWAY, ARKANSAS                                                          DEFENDANTS

                                             ORDER

       Before the Court is a motion for extension of time to reply to plaintiff Perry B Faulkner’s

response to defendants’ motion for summary judgment (Dkt. No. 27). Counsel for defendants

submits that, due to pre-existing professional and personal obligations, and in the light of the two

extensions provided to Mr. Faulkner for filing his response to the motion for summary judgment

and the lack of a scheduling Order currently, defendants request that the deadline for filing a reply

to Mr. Faulkner’s response to the motion for summary judgment be extended seven days, making

a reply due on or before Monday, July 22, 2019 (Id., ¶ 4). Counsel for defendants represents that

Mr. Faulkner’s counsel has been contacted and has no objection to this request (Id., ¶ 5).

       For good cause shown, the Court grants the motion (Dkt. No. 27). Defendants have up to

and including July 22, 2019, to file a reply to Mr. Faulkner’s response to the motion for summary

judgment.

       It is so ordered this 15th day of July, 2019.

                                                       ____________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
